Citation Nr: 1434731	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-24 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to service-connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973 and from October 1984 to April 1985.    
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to service connection for adult-onset diabetes mellitus, type II (diabetes).  

In May 2012 the Veteran cancelled a personal hearing scheduled before a Decision Review Officer and withdrew his request for the hearing.  

In November 2013, he withdrew the claim for service connection for a heart disability and for an increased rating for left shoulder disability.  

In May 2014, he withdrew his request for a videoconference hearing before the Board and submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that the service-connected lumbar spine disability caused or aggravated currently diagnosed diabetes.  He is service-connected for herniated nucleus pulposus at L5-S1, with degenerative disc disease, currently rated at 40 percent and radiculopathy in both lower extremities, assigned separate 20 percent ratings.  Specifically, he asserts that the lumbar spine pain limited the amount and type of activity and exercise he could do, which caused significant weight gain and ultimately resulted in or aggravated his diabetes.  He has submitted opinions from his VA primary care physician, a VA cardiologist, and a private primary care physician.  He also submitted a medical examination report regarding his lumbar spine disability, in which a private physician stated that his lumbar spine pain increased significantly with more activity.  The originating agency did not provide the Veteran with an examination or obtain an opinion on the matter from any source.  Based on the forgoing, the Board finds that a VA examination and opinion must be obtained.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran has reported receiving treatment at the Bay Pines and Fargo VA Medical Center (VAMC) as well as the Minot Air Force Base and Minot VA clinic.  There are very few VA treatment records currently associated with the claims file, which appear to be solely from the Bay Pines VAMC and end in October 2013.  All outstanding records of federal or VA treatment must also be obtained.  38 C.F.R. § 3.159 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide releases authorizing VA to obtain all records of non-VA treatment, including at the Minot Air Force Base.  If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  Obtain all outstanding VA medical records, including those from the Bay Pines VAMC, Fargo VAMC, and Minot VA clinic, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.
3.  Once the above development has been completed, provide the Veteran with a VA examination by a physician to determine whether current diabetes is proximately related to the lumbar spine disability.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

Then, the examiner should opine as to whether the Veteran's diabetes was either caused or aggravated by his service-connected herniated nucleus pulposus at L5-S1, with degenerative disc disease, with radiculopathy.  If aggravated, specify the baseline disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examiner should specifically comment on the positive opinions of record, including from the VA primary care physician, VA cardiologist, and private primary care physician, particularly if he or she disagrees with the positive opinions.    
  
The examiner should provide reasons for the opinions that take into account the Veteran's reports.  The opinions should be provided whether or not the Veteran reports for the examination.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


